DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Respond to Amendment
The objection to the claims and the 35 U.S.C. §102(a)(1) rejection as anticipated by Sinclair (US 2006/0175059 A1 to Sinclair et al., published August 10, 2006) that were previously made of record in items 3 and 5 on page 2 and 3, respectively, of the Non-Final Office Action dated June 24, 2021 (hereinafter ‘NFOA’), have been withdrawn in view of Applicant’s amendment to present independent claim 1 submitted with its reply filed December 16, 2021 (hereinafter ‘Response’), which limits the polyvinyl alcohol (PVOH) resin as having a degree of saponification of 90 mol% or more.
The 35 U.S.C. §103 rejection of claims 3-8 and 10-12 as unpatentable over Sinclair in view of Cortez (US 2017/0210965 A1 to Cortez et al,) has been maintained for reasons previously made of record in item 7 on page 4 of NFOA.
This rejection has been extended to claim 1 in view of Applicant’s amendment to present independent claim 1 in Response but has been withdrawn as to dependent claim 9.

Election/Restrictions
Applicant's election of the Group I claims (1-12) in response to the requirement dated February 25, 2021 had been acknowledged in item 2 of NFOA.  
Accordingly, claims 1 and 3-12 have been examined in the instant action whereas claim 13 has been withdrawn as drawn to a nonelected invention.  Claim 2, which had been previously rejected in NFOA has been currently canceled by Applicant in Response.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, as currently amended by Applicant, and claims 3-8 and 10-12 that depend therefrom, are rejected under 35 U.S.C. 103 as unpatentable over Sinclair and Cortez.
Applicant in the amendment to claims submitted with Response has amended independent claim 1 to limit the PVOH resin as having a degree of saponification of 90 mol% or more   
As discussed previously in item 5 of NFOA, Sinclair discloses a composition for use in a method for stimulating intervals in a subterranean well by diverting a well treatment fluid into a particular direction or in multiple intervals, wherein the composition contain a water-soluble diverting agent, such as, inter alia, a polyvinyl alcohol (PVOH), a polyvinylacetate/PVOH polymer (modified-PVOH) or a mixture thereof, wherein the coating can be applied on proppants, wherein the method allows for the diverting of the flow of fluids in a downhole formation during a well treatment, such as during a 
Sinclair further discloses that, following a fracturing treatment, the coating can be removed due to slow dissolution characteristic of the coating [0036]. In the examples, Sinclair depict polymers that swell show 100% solubility before subsequent dissolution
(Examples; [0087]; [0111]).  Increasing formation temperatures result in a greater rate of
dissolution or sublimation of the diverting agent, such as about 80% at about 250ºF in
24 hours, while at 400ºF, it is about 99% sublimation/dissolution of the slightly water-
soluble polymer in about 24 hours ([0087]).
Although Sinclair may not expressly disclose its PVOH (or modified PVOH resin)
diverting agent having the dissolution/elution rates recited in present claims 3, 5-7 and 11, or satisfy the swelling rate/formulas recited in dependent claims 10-12, because the PVOH resin composition is encompassed by that recited in the instant claims, they should possess the same physical properties, such as the rates of dissolution, elution and swelling properties.
Sinclair discloses that the rate of dissolution can vary based on, for example, temperature of formation.  Further, Cortez teaches that the crystallinity and/or particle size distribution of polymeric diverting agents (such as PVOH) may affect the diverter's degradation time wherein, for example the crystallinity of diverting agents can range from fully amorphous to very high crystallinity and, in practice, a given diverting agent product is a mixture containing various percentages of amorphous and crystalline types ([0014]; [0019] Fig. 4).  In general, the higher the ratio of crystalline to amorphous particles, the slower the degradation occurs, since it typically takes water molecules longer to break down a crystalline lattice as compared to a non-crystalline/amorphous structure.  Hence, diverting compounds can be formulated that both have improved diverting properties (i.e., by the addition of polymeric brushes) and are customized for a particular wellbore/formation (e.g., pH, temperature) with respect to degradation time (([0019]).
Therefore, it would have been obvious to modify the PVOH to possess a preferred degree of crystallinity; attain a preferred rate of swelling, dissolution, or elution; and a preferred degree of saponification, which provides an enhanced resultant diverting agent that is optimal for a particular treatment application and/or subterranean formation temperature, in accordance with the teachings of Sinclair and Cortez.  
Moreover, Applicant has not shown the criticality of these rates/properties to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Sinclair and Cortez.

Allowable Subject Matter
Present claim 9 would be allowable if rewritten in independent form to overcome the indefiniteness rejection, supra, and including all the limitations of the base claim and any intervening claims. 
The prior art of record does not teach or suggest the PVOH resin of present claim 1 wherein the PVOH resin is a modified PVOH resin having the modification rate specified in dependent claim 9 (in accordance with “modification rate” as disclosed in pages 19-21 of Applicant’s specification).  

Response to Arguments
The 103 Prior Art Rejection over Sinclair and Cortez (item 7 on page 4 of NFOA).
Applicant’s arguments proffered in Response with respect to the captioned 35
U.S.C. §103 prior art rejection of claims 1, 3-8 and 10-12 (as currently amended) as unpatentable over Sinclair and Cortez have been fully considered but deemed unpersuasive.  
Applicant’s arguments on page 7 of Response regarding Sinclair not expressly disclosing its PVOH resin possessing the cited saponification property are unpersuasive.  As discussed above, Sinclair and Cortez suggest modifying the properties of the PVOH resin/composition in accordance with formation temperature, dissolution or sublimation of the diverting agent, crystallinity and/or particle size distribution of the PVOH diverting agents, to attain improved diverting properties (i.e., by the addition of polymeric brushes) customized for a particular well/formation (e.g., pH, temperature) with respect to degradation time (([0019]).  Accordingly, it would have been obvious in view of the prior at to modify the PVOH resin/composition to: a preferred degree of modification (claim 9); possess a preferred degree of crystallinity; and/or attain a preferred rate of swelling dissolution/elution or saponification, that provides an enhanced resultant diverting agent that is optimal for a particular treatment application or subterranean formation temperature, in accordance with the teachings of Sinclair and Cortez.
With respect to Applicant’s arguments on page 9 of Response concerning the prior art not suggesting advantageous properties of the claimed PVOH discussed therein, Applicant has not provided any substantive comparative data in comparison to Sinclair’s PVOH resin regarding these properties.  Mere arguments that Applicant’s PVOH resin/composition has enhanced properties without comparative data with the prior art PVOH resin/composition is not sufficient to overcome a prima facie case of obviousness.
Thus, in the absence of substantive comparative data to the contrary, the instantly rejected claims, as currently amended, stand as unpatentable over Sinclair and Cortez.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose PVOH resins having high degrees of saponification.
Applicant's amendment to claim 1 (sole independent claim) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768




March 16, 2022